NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE JUAN BARBA-AGUILAR,                         No.   19-70978

                Petitioner,                      Agency No. A208-967-468

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Jose Juan Barba-Aguilar, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Barba-Aguilar’s omission from his declaration of his store ownership,

extortion demands, and threats; and an inconsistency between Barba-Aguilar’s

testimony and his declaration as to his reasons for entering the United States and

fearing return to Mexico. See id. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”); see also Silva-Pereira v. Lynch,

827 F.3d 1176, 1185-86 (9th Cir. 2016) (prior omission supported adverse

credibility determination where new allegations presented a more compelling claim

of persecution). Barba-Aguilar’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the

absence of credible testimony, in this case, Barba-Aguilar’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Barba-Aguilar’s

CAT claim because it was based on the same evidence found not credible, and he

does not point to any other record evidence that compels the conclusion that it is


                                         2                                     19-70978
more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to Mexico. See Shrestha, 590 F.3d at 1048-49.

      We lack jurisdiction to consider the due process claims that Barba-Aguilar

raises for the first time in his opening brief because he did not raise them before

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    19-70978